DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 07/26/2021.
Claims 1 and 12 have been amended and are hereby entered.
Claims 1-4, 7-15, and 18-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 11-14, filed 07/26/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-4, 7-15 and 18-20 have been fully considered and are not persuasive.  The 35 U.S.C. 101 rejection of claims 1-4, 7-15, 18-20 has been maintained.
First, Examiner agrees with Applicant that independent claims 1 and 12 fall in the statutory categories of invention.
Applicant further argues that the claims do not set forth an abstract idea because “the claimed system and method has never been and could not be performed in such an automatic and real time fashion by a human and because the claimed system and method necessarily include physical objects.” Examiner respectfully disagrees. The speed at which a human could perform the method or function as the system does not preclude the claim from reciting an abstract idea. Managing the amount of cash carried by a courier by determining which orders a 
 Further, Applicant argues that the invention is patent eligible under Step 2A, Prong Two because the claims as a whole integrate the recited judicial exception into a practical application by improving the field of courier services and managing courier-based transactions. Examiner respectfully disagrees. MPEP 2106.04(d)(1) states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” While the claimed invention may increase the security of the carriers and reduce fraud and theft, MPEP 2106.05(a) states “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” The “courier services” and “courier-based transactions” of the claims fall under the abstract idea of managing commercial interactions and personal behavior. Therefore, Applicant making the judicial exception of courier services and courier-based interactions safer and preventing the ostracizing of potential retailers and customers does not by itself integrate the judicial exception into a practical application. 
Examiner agrees that that the solutions present in Applicant’s disclosure have technical elements, but the recited additional elements above used in the solutions are at a high-level of 
The declaration under 37 CFR 1.132 filed 07/26/2021 is insufficient to overcome the rejection of claims 1-4, 7-15, and 18-20 based upon 35 U.S.C. 101 as set forth in the last Office action because: the evidence of patentability is not persuasive. 
Evidence, including market size figures and growth projections, provided on pages 3-4 of the declaration establishes that courier-based commercial interactions are widely practiced and a growing market. However, there is a lack of nexus between these figures and projections and the claimed invention. Specifically, the facts and figures presented as evidence represent courier deliveries in general, and do not tie back specifically to the claimed invention. 
The remaining evidence from the bottom of page 4 through page 9 is opinion testimony. Per MPEP 716.01(c), “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue”. The opinion testimony is directed to the legal conclusion of the claimed invention’s patentability under 35 U.S.C. 101. Therefore, the opinion testimony is not entitled to weight. 
Even if, arguendo, the opinion testimony is entitled to weight, the evidence is insufficient to rebut the prima facia case of ineligibility. As discussed above with regards to Applicant arguments, improving the safety of the courier based commercial transaction by limiting the amount of cash on hand is an improvement to the abstract idea itself and does not integrate the abstract idea into a practical application. Likewise for preventing the ostracizing of retailers by assigning cash-holding couriers to handle cash orders. Also as discussed above, Examiner agrees that that the solutions present in Applicant’s disclosure have technical elements, but the recited additional elements above used in the solutions are at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. 
Collecting information using generic computer components with which to make courier assignment decisions also no more than mere instructions to apply the judicial exception using generic computer components. Additionally, while the claims being no more than mere instructions to apply the judicial exception using generic computer components is sufficient to show that these additional elements do not integrate the claims into a practical application nor provide inventive concept, Examiner would also like to note that sending and receiving information over networks is well-understood, routine, and conventional per MPEP 2106.05(d) II. 
Further, starting couriers out with a zero balance and establishing a set of thresholds and rules for assigning couriers cash orders is further narrowing the abstract idea of managing the courier-based commercial interactions. While these rules and thresholds may improve the commercial interactions, MPEP 2106.05(a) states above that improvements to the abstract idea alone are not an improvement to a technology or technological field. Thus, the rules and thresholds do not integrate the claimed invention into a practical application. 
Finally, even if assuming, arguendo, the declaration is correct that the claim includes “real-world” solutions to “real-world” problems, the claims providing a “real-world” application is .
Claim Objections
Claims 1, 2, 8, 12 and 13 are objected to because of the following informalities:  
Claims 1 and 12 recite “the default selection”. Examiner recommends amending “the default selection” to wording more similar to the preceding steps in the claims (e.g., “will be selected”, “will be directed to pay”, etc.) to avoid an antecedent basis issue introduced by “the default selection”. 
Claims 2 and 13 recite “recalculating the cash balance of the one of the carriers, when one of the carriers receives cash” when it appears they should recite “recalculating the cash balance of the one of the carriers, when the one of the carriers receives cash” to further clarify that the same one of the carriers has their cash balance recalculated after receiving cash
Claim 8 recites “track locations of the carriers” when it appears it should recite “track locations of each of the carriers”. Alternatively, the claim could be rephrased to mirror the language of claim 18 (e.g. “track carrier locations”)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7-15, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 12 recite “wherein at the end of the one of the carriers work shift, the one of the carriers cashes out and pays themselves in cash based on the following rule: cash out 
Claims 2-4 and 7-11 are rejected by virtue of their dependence on claim 1. Claims 13-15 and 18-20 are rejected by virtue of their dependence on claim 11.
To overcome this rejection, Examiner suggest rewording the claim such that the limitation is clearly a rule used by the product/system to execute one of its steps rather than a standalone limitation in which a carrier performs an action. That way, the limitation would be drawn to capability of the system as opposed to user’s actions using the system.
Additionally, claims 1 and 12 recite the limitations "one of the carriers" (twice in the “determining…” paragraph, once in the first “wherein” clause, three times in the second “wherein” clause, and twice in the final “wherein” clause) and “the carrier” (once in “a recyclable cash balance…” paragraph, twice in the third “wherein clause”, and once in the fourth “wherein clause”). While Examiner is interpreting all of these limitations as referring to the same carrier and referring back to “one of the carriers” in the “determining…” paragraph for antecedent basis, there is another potential interpretation wherein “the carrier” and “one of the carriers” refer to different carriers. This second interpretation would cause there to be insufficient antecedent basis for “the carrier” in the claims.
Claims 3, 4, 15 and 19 also recite the limitation “the carrier” that would have in insufficient antecedent basis under the second claim interpretation in the preceding paragraph. 
Claims 2 and 7-11 are additionally rejected by virtue of their dependence on claim 1. Claims 13, 14, 18 and 20 are additionally rejected by virtue of their dependence on claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the types of orders carriers are eligible for based on a minimum cash buffer. 
In claims 1-4, 7-15, and 18-20, the limitation of calculating a minimum cash buffer or a cash buffer percentage, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed on a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executed on a processor” language, “calculating” in the context of this claim encompasses the user manually calculating a cash buffer. Similarly, the limitation of determining the types of orders one of the carriers is eligible for based on the calculated minimum cash buffer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “executed on a processor” language, “determining” in the context of this claim encompasses the user making a mental determination of order eligibility based on known information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Additionally, claims 1-4, 7-15, and 18-20 recite the concept of cash and order management of carrier employed by a courier service which is a certain method of organizing 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon, executed on a processor (claims 1-11) and a system for implementing a non-transitory computer-readable medium comprising a set of mobile devices in communication with a central server, the central server having instructions stored thereon, executed on a processor (claims 12-20). Dependent claim 11 recites a database for storing performance data. The remaining dependent claims do not recite any additional elements beyond those recited in the independent claims. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon, executed on a processor (claims 1-11), a database (claim 11), and a system for implementing a non-transitory computer-readable medium comprising a set of mobile devices in communication with a central server, the central server having instructions stored thereon, executed on a processor (claims 12-20) amounts to no more than mere instructions to apply the exception using generic computer 
Novel/Non-Obvious
Regarding claims 1 and 12, the claims are distinguished over the current art of record. Regarding claim 1, as stated in the Office Action dated 09/11/2020, Vitek teaches a non-transitory computer-readable medium for cash management of carriers employed by a courier service, comprising instructions stored thereon, that when executed on a processor, perform the steps of: compiling a stored list of the carriers, maintaining a cash balance for each of the carriers, establishing a predetermined minimum cash buffer or a cash buffer percentage, and determining the types of orders one of the carriers is eligible for based on the predetermined minimum cash buffer and displaying an order suitable for the one of the carriers from the processor to a mobile device of the one of the carriers. Also as stated in the 09/11/2020 Office Action, Vitek teaches at the end of the one of the carriers work shift, the one of the carriers cashes out and pays themselves based on the following rule: cash out amount is the lower amount of either the cash balance minus the minimum cash buffer, or the outstanding settled earnings of the one of the carriers. However, Vitek nor any of the current art record, teaches using a recyclable cash balance to determine a payment method for a carrier to pay a store. It is in the use of this recyclable cash balance to determine a payment method that the claimed invention distinguishes overt the art of record.
Claims 2-4 and 7-11, by virtue of their dependence on claim 1, are also novel/non-obvious over the current art of record. 
Regarding claim 12, as stated in the Office Action dated 09/11/2020, Vitek teaches a system for implementing a non-transitory computer-readable medium for cash management of carriers employed by a courier service using mobile devices, comprising a set of mobile devices uniquely assigned to each of the carriers in electronic communication with a central server at the courier service, the central server having instructions stored thereon, that when executed on 
Claims 13-15 and 18-20, by virtue of their dependence on claim 12, are also novel/non-obvious over the current art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri, Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./            Examiner, Art Unit 3628                                                                                                                                                                                            
                                                                                                                                                                                                              /GEORGE CHEN/                   Primary Examiner, Art Unit 3628